Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 1 of 59 PageID 1289




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


    WACKO’S TOO, INC., etc., et al.,

          Plaintiffs,

    v.                                             Case No. 3:20-cv-303-TJC-MCR

    CITY OF JACKSONVILLE, etc.,
    et al.,

          Defendants.



                                       ORDER

          This case is about whether the City of Jacksonville may impose certain

    restrictions on adult entertainment businesses and their performers without

    running afoul of the Constitution. A group of thirteen adult entertainment

    establishments and four performers filed this lawsuit 1 against the City of

    Jacksonville and Sheriff Mike Williams in his official capacity as Sheriff of




          1 Two related cases are also assigned to the Court: Emperor’s, Inc. v. City
    of Jacksonville, Case No. 3:19-cv-1110-TJC-MCR and Stadium Club, Inc. v. City
    of Jacksonville, Case No. 3:20-cv-20-TJC-JRK. The outcome of Emperor’s and
    of Stadium Club depends, at least in part, on the ruling in this case. (See Doc.
    9). As discussed at a hearing in this case on July 14, 2020, both Emperor’s, Inc.
    and Stadium Club have been administratively closed during the pendency of
    this case, to be re-opened upon motion of the parties.
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 2 of 59 PageID 1290




    Duval County. 2 (Doc. 1). The Complaint alleges violations of the First, Fourth,

    and Fourteenth Amendments stemming mostly from Ordinance 2020-74-E,

    enacted by the Jacksonville City Council in February 2020 to amend Chapters

    150 and 151 of the Jacksonville Code. Immediately after filing the Complaint,

    Plaintiffs filed a Motion for Preliminary Injunction as to certain counts. (Doc.

    2). The Court elected to consolidate the preliminary injunction hearing with a

    non-jury trial on the merits. See Fed. R. Civ. P. 65(a)(2). The City agreed to

    abate enforcement of the Ordinance until the Court rules on the issues. (Doc.

    21 at 3).

          The parties agreed to a list of eleven selected counts to be tried on an

    expedited basis, all of which the parties view as purely legal issues involving

    facial constitutional challenges or preemption. (Doc. 21). 3 Plaintiffs then


          2  N.O. Archbold, a Vice Detective with the Jacksonville Sheriff’s Office, is
    also sued in her individual capacity. Plaintiffs allege that “she acted in that
    capacity at all times material to this action.” (Doc. 1 at ¶ 28). She is implicated
    only in limited Counts of the Complaint that are not discussed in this Order but
    are preserved for trial at a later date.
          3 The Counts that the parties chose for the expedited trial are: Count I –
    Licensing provisions in Ordinance 2020-74-E impose an unconstitutional prior
    restraint; Count II – Ordinance 2020-74-E violates the First Amendment
    because it is not narrowly tailored; Count III – The new license suspension and
    revocation procedures violate due process, are ultra vires, and are otherwise
    unlawful; Count IV – The prohibition against performers under the age of
    twenty-one is unconstitutional; Count V – Ordinance 2020-74-E imposes an
    unconstitutional licensing fee; Count VI – Ordinance 2020-74-E violates the
    First Amendment because it is constitutionally underinclusive; Count VII –
    Fourth Amendment violation of warrantless administrative searches and
    seizures under §§ 150.224(g) and § 151.214(g); Count VIII – “Simulate sexual

                                            2
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 3 of 59 PageID 1291




    submitted a Trial Brief on Agreed Legal Issues (Doc. 23). The City filed a

    response in opposition (Doc. 25), Plaintiffs filed a reply (Doc. 28), and the City

    filed a sur-reply (Doc. 29). The City also filed over six hundred pages of

    documents in support of its response. (Docs. 30, 30-1, 30-2, 30-3, 30-4, 30-5, 30-

    6, 30-7, 30-8). On the eve of the bench trial, the City filed two additional

    affidavits. (Docs. 33, 33-1, 34, 34-1). Plaintiffs recently filed a Notice of

    Supplemental Authority in Support of Count I of their Complaint (Prior

    Restraint). (Docs. 38, 38-1). The Court conducted a non-jury trial on the selected

    counts on September 18, 2020, the record of which is incorporated by reference.

    (Doc. 36). The remaining issues are preserved for trial at a later date. (Doc. 21

    at 2).

    I.       BACKGROUND

             The City passed Ordinance 2020-74-E on February 25, 2020, effective

    March 5, 2020. (Doc. 1 ¶ 44). The Ordinance amended Chapters 150 and 151 of

    the Jacksonville Code by instituting new licensing requirements for performers

    at adult entertainment establishments in Jacksonville, in addition to other




    activity” is vague, overbroad, and not narrowly tailored; Count XI – Sections
    150.214(b) and 151.214(b) are unenforceable because the undefined terms
    “owner,” “operator,” and “manager” are unconstitutionally vague; Count XIII –
    Sections 150.224 and 151.214 are preempted by federal law, 8 U.S.C.
    §§ 1324(a)–1324(b); and Count XIV – The prohibition against performers under
    the age of twenty-one is preempted by state law, § 562.13, FLA. STAT. (Docs. 1
    at 17–84, 21 at 2).

                                            3
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 4 of 59 PageID 1292




    changes. (See Doc. 1-1). Plaintiffs fall into three categories: (1) “Dancing

    entertainment establishments,” called “bikini bars,” regulated primarily by

    Chapter 151 that “provide live exotic dance performances in a nightclub format

    where alcoholic beverages are sold,” and where performers wear coverings over

    their breasts, buttocks, and pubic regions; (2) Sinsations, an “adult

    entertainment establishment” regulated primarily under Chapter 150, that

    operates a “juice bar” with no alcoholic beverages and has nude dancing in a

    nightclub setting; and (3) individual performers and independent contractors

    Natalie Sanchez, Neva Clinkscale, Chelsea Gallagher, and Rebecca Anderson,

    who have worked at one or more of the establishments. 4 Sanchez and

    Clinkscale are over eighteen but under twenty-one. (Doc. 23 at 5). Sanchez has

    worked at Sinsations. Id. at 5. The other performers have worked exclusively at

    bikini bars. Id. Under the Ordinance, all four are required to obtain a Work

    Identification Card to continue dancing at the establishments, but the

    Ordinance also prohibits anyone under age twenty-one from obtaining a card.




          4  The Court uses “adult entertainment establishments” or “Club
    Plaintiffs” to refer to dancing entertainment establishments (bikini bars) and
    adult entertainment establishments (Sinsations) together. When the Court
    distinguishes between the two, the Court refers to them as “bikini bars” or
    “Sinsations.”


                                          4
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 5 of 59 PageID 1293




          The City contends that the licensing requirements and restrictions are

    designed to combat human trafficking. At trial, the City highlighted these

    excerpts from a six-hundred-page record:

          • “The warning signs of human sex trafficking include the
            presence of strip clubs and ‘streetwalkers.’ The FBI has also
            reported that certain locations such as truck stops, massage
            parlors, and strip clubs are often havens for sex trafficking. An
            FBI task force in Portland, Oregon, a hot spot for human sex
            trafficking, found a huge overlap between strip clubs and the sex
            trade. One member of the task force stated, ‘It’s no secret that
            pimps and traffickers will go to strip clubs to try to find girls to
            traffic and promote or compel into prostitution.’ In another
            investigation of four strip clubs that was led by agents of the
            FBI, IRS, and local police, graphic court filings detailed how in
            the dimly lit ‘VIP’ rooms, dancers and patrons engaged in open
            sex acts for money.” (Doc. 30-7 at 45) (excerpted from Dan
            O’Bryant, Inextricably Bound: Strip Clubs, Prostitution, and Sex
            Trafficking, 2 DIGNITY: J. SEXUAL EXPLOITATION & VIOLENCE 3,
            3 (2017)).

          • “Victims of sex trafficking are frequently recruited to work in
            strip clubs across the United States. Women, men, and minors
            may be recruited to work in strip clubs as hostesses, servers or
            dancers, but then are required to provide commercial sex to
            customers. Individuals forced to serve as hostess, servers, or
            dancers but not required to provide commercial sex may still be
            victims of labor trafficking. Strip clubs are designed to provide
            the space and environment in which buyers may purchase
            commercial sex. Victims of sex trafficking in strip clubs must
            adhere to extensive, pre-determined schedules and are
            frequently moved between multiple clubs. Commercial sex
            sometimes takes place in the bathroom, VIP, or lap dance rooms,
            or offsite in hotels or buyer’s [sic] homes.” (Doc. 30-7 at 52)
            (excerpted from NATIONAL HUMAN TRAFFICKING HOTLINE,
            Hostess/Strip Club-Based).

          • “Victims of sex trafficking may be women, men, or minors,
            though it is more common for females to be induced into


                                            5
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 6 of 59 PageID 1294




              commercial sex in this venue. They may be U.S. citizens, or
              foreign nationals with valid visas, expired/fraudulent visas or
              without documentation.” (Doc. 30-7 at 53) (excerpted from
              NATIONAL HUMAN TRAFFICKING HOTLINE, Hostess/Strip Club-
              Based).

          • “A Scores strip club in Florida hired a ‘severely’ disabled 17-year-
            old sex trafficking victim with a fake ID and allowed her to be
            groped and molested by adult men, a scathing lawsuit filed
            Wednesday alleges.” (Doc. 30-8 at 55) (Gabrielle Fonrouge,
            Scores strip club sued for allowing sex trafficking of disabled
            teen, N.Y. POST, Jan. 29, 2020).” 5

          • “123 of the 292 survivors whose accounts were analyzed
            disclosed their age when they first engaged in commercial sex to
            the NHTRC or BeFree Textline. 44% of those survivors
            estimated that they were 17 or younger, and the average age of
            first participation was 19 years old.” (Doc. 30-3 at 77) (emphasis
            in original) (excerpted from POLARIS, Sex Trafficking in the U.S.:
            A Closer Look at U.S. Citizen Victims). The report also includes
            a graphic that shows an estimated thirty-eight percent of
            survivors are fourteen to seventeen years old at the time of their
            first commercial sex act, while an estimated thirty-percent are
            eighteen to twenty-one.” Id. at 78.

    In addition, the Ordinance itself contains several “whereas” clauses:

          WHEREAS, Florida is ranked third nationally for reported cases of
          human trafficking abuses, many of which involved sex trafficking;
          and
          WHEREAS, strip clubs and hotels/motels are widely recognized as
          being a significant part of the sex trafficking network used by
          traffickers to coerce and facilitate men, women and children into
          performing sexual acts, which places the employees of these
          establishments in direct and frequent contact with the victims of
          human trafficking; and
          WHEREAS, in 2019, the American Hotel & Lodging Association
          (“AHLA”) launched its, “No Room for Trafficking” campaign, which

          5 At trial, the City mistakenly asserted that Scores is one of the Club
    Plaintiffs in this case. It is not. (Doc. 36 at 90:9–10).


                                            6
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 7 of 59 PageID 1295




          established the goal of training every hotel employee to spot and
          stop trafficking; and
          WHEREAS, on January 9, 2020, the AHLA, the Florida Restaurant
          & Lodging Association, the Asian American Hotel Owners
          Association, the National Football League, Florida Attorney
          General Ashley Moody and various state and federal officials met
          to develop a prevention and response campaign concerning use of
          Florida’s hotel industry for sex trafficking during and around Super
          Bowl LIV in Miami; and
          WHEREAS, hotels and motels are a crucial piece of the
          infrastructure necessary to facilitate human trafficking
          (particularly sex trafficking) in escort services – of the 3,596 cases
          of human trafficking reported to the National Hotline to be
          occurring at a hotel, 2,920 or 81 percent of those involved sex
          trafficking; and
          WHEREAS, victims of sex trafficking are frequently recruited to
          work as performers or employees in strip clubs; and
          WHEREAS, researchers have found that sex trafficking victims are
          more likely to be trafficked by someone from within her or his own
          community; and
          WHEREAS, persons under the age of twenty-one are more likely to
          still remain within and dependent on the community in which they
          were raised; and
          WHEREAS, research studies have identified the average age at
          which a person in the United States enters the sex trade for the
          first time is age seventeen (17); and
          WHEREAS, because of the prevalence of human and sex trafficking
          among Florida’s youth population, on September 30, 2019, Florida’s
          State Board of Education voted unanimously to make Florida the
          first state in the country to require child trafficking prevention
          education for all public education students in grades K–12; and
          WHEREAS, on January 14, 2020, the U.S. Department of Justice
          hosted the Summit on Combating Human Trafficking to focus
          attention on and highlight the federal government’s efforts to
          address all aspects of human trafficking; and
          WHEREAS, on February 3, 2020, the Council conducted a Sex
          Trafficking workshop at which representatives from the
          Jacksonville Sheriff’s Office, the Federal Bureau of Investigation
          and the Department of Homeland Security provided information
          and statistics on human and sex trafficking, as well as endorsing
          the means established in this legislation as appropriate and


                                            7
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 8 of 59 PageID 1296




          meaningful to reduce or prevent these activities from occurring in
          Jacksonville; and
          WHEREAS, sex trade at strip clubs is a common occurrence in
          Jacksonville, thereby subjecting performers at these strip clubs to
          frequent propositions and enticements to engage in sex trade
          actions and sex trafficking from customers, as well as strip club
          employees, managers and owners; and
          WHEREAS, on November 16, 2018, the federal Fifth Circuit Court
          of Appeals, in the case of Jane Doe I v. Landry, reported at 909 F.3d
          99 (5th Cir. 2018), upheld a regulation enacted by the State of
          Louisiana to prohibit persons under the age of twenty-one from
          nude erotic dancing at establishments serving alcohol on the
          grounds that such a regulation furthered the state’s interests in
          curbing human trafficking and prostitution[.]

    (Doc. 1-1 at 3–5). Councilwoman LeAnna M. Cumber also submitted a

    declaration regarding how she went about introducing the Ordinance and

    getting it passed. (Doc. 30-1). At Councilwoman Cumber’s request, the City

    Council held a workshop about human trafficking shortly before passing the

    Ordinance. Id. ¶ 6.

          Plaintiffs challenge provisions of the Ordinance related to the performer

    licensing scheme, including the age restriction, as well as several portions of

    Chapters 150 and 151 related to club licenses, procedures, fees, and the

    language of the Code.

    II.   ISSUES REGARDING PERFORMER LICENSES

          Performing      at   adult   entertainment   establishments   is   protected

    expressive activity under the First Amendment. The Supreme Court has

    recognized that erotic dancing falls in the First Amendment’s “outer ambit.”



                                             8
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 9 of 59 PageID 1297




    See, e.g., City of Erie v. Pap’s A.M., 529 U.S. 277, 289 (2000) (“As we explained

    in Barnes, . . . nude dancing . . . is expressive conduct, although we think it falls

    only within the outer ambit of the First Amendment’s protection.”); Barnes v.

    Glen Theater, Inc., 501 U.S. 560, 565–66 (1991) (confirming that the Supreme

    Court has made statements that “support the conclusion” that “nude dancing of

    the kind sought to be performed here is expressive conduct within the outer

    perimeters of the First Amendment, though we view it as only marginally so.”);

    Fly Fish, Inc. v. City of Cocoa Beach, 337 F.3d 1301, 1314 (11th Cir. 2003)

    (“Although nude dancing may be at the ‘outer perimeter’ of the First

    Amendment’s protection, the Supreme Court has never suggested that it is not

    protected by the First Amendment. On the contrary, Erie recently specifically

    reaffirmed that it is so protected.”) (citing Erie, 529 U.S. at 289); Redner v.

    Dean, 29 F.3d 1495, 1499 (11th Cir. 1994) (“We find it well settled that nude

    dancing is expressive conduct entitled to some degree of First Amendment

    protection.”). 6




          6 While cases tend to focus on nude dancing, there is no dispute that
    erotic dancing, i.e., when performers are not entirely nude, also carries First
    Amendment protection. First Amendment protection is tied not to the degree of
    nudity, but to whether performers convey an erotic message. See Barnes, 501
    U.S. at 571 (“[T]he requirement that the dancers don pasties and G-strings does
    not deprive the dance of whatever erotic message it conveys; it simply makes
    the message slightly less graphic.”).


                                             9
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 10 of 59 PageID 1298




           Still, a city may place regulations on adult entertainment. See generally

     Redner, 29 F.3d at 1499 (“While it enjoys some degree of First Amendment

     protection . . . nude dancing is not immune from governmental regulation.”).

     The Supreme Court and appeals courts, including the Eleventh Circuit, have

     recognized that due to negative secondary effects, local governments can

     regulate adult entertainment within certain constitutional confines. Examples

     of such regulations include restricting adult entertainment establishments to

     specified commercial zones, banning alcohol sales, limiting hours of operation,

     and more. See, e.g., Doe I v. Landry, 909 F.3d 99, 110 (5th Cir. 2018) (upholding

     an age restriction to participate in nude dancing at liquor-licensed adult

     entertainment establishments because of “a link between the [restriction] and

     curbing the identified secondary effects of human trafficking and prostitution”);

     American Entertainers, LLC v. City of Rocky Mount, 888 F.3d 707, 716, 723

     (4th Cir. 2018) (upholding a city ordinance requiring sexually-oriented

     businesses to obtain licenses, pay licensing fees, and restrict the age of owners);

     Fly Fish, Inc., 337 F.3d at 1315 (upholding city ordinance’s ban on nudity in

     adult entertainment establishments as “a constitutional exercise of the City’s

     police power to combat the secondary effects of nude dancing”); Schultz v. City

     of Cumberland, 228 F.3d 831, 845–46, 848 (7th Cir. 2000) (upholding a

     municipal ordinance that limited the hours of operation of sexually oriented

     businesses and prohibited full nudity); Lady J. Lingerie, Inc. v. City of


                                             10
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 11 of 59 PageID 1299




     Jacksonville, 176 F.3d 1358, 1365 (11th Cir. 1999) (upholding rules that adult

     entertainment establishments must have limited hours of operation and that

     rooms inside the establishments must be at least 1000 square feet); J.L. Spoons,

     Inc. v. Ohio Dept. of Pub. Safety, 31 F. Supp. 3d 933, 951 (N.D. Ohio 2014)

     (upholding a ban on alcohol in adult cabarets).

           Thus, this case involves a recognized form of First Amendment

     expression, but one that the City may regulate. Applying the correct

     presumptions and level of scrutiny, the Court must decide whether the

     regulations that the City has advanced in the Ordinance are permissible or if

     they unconstitutionally curtail the rights of performers to engage in expressive

     conduct.

           A.    Count I - Constitutionality of Performer Licensing Scheme

           In Count I, Plaintiffs claim that licensing provisions in the Ordinance

     impose an unconstitutional prior restraint on First Amendment protected

     speech. (Doc. 1 at 17–18). Six other counts—Counts II, IV, V, VI, XIII, and

     XIV—are also linked to the licensing scheme. Id. Section 150.224(a) of the

     Ordinance, which regulates Sinsations, states:

                 (a)    Performer Work Identification Card required. Any
           person desiring to perform in an adult entertainment
           establishment licensed under this Chapter must obtain a Work
           Identification Card from the Sheriff. No person shall act as a
           performer in an adult entertainment establishment without having
           previously obtained said Work Identification Card, except as
           permitted during the Grace Period as set forth in this section.


                                           11
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 12 of 59 PageID 1300




           Additionally, no license holder or establishment manager shall
           employ, contract with or otherwise allow any performer to perform
           in an adult entertainment establishment who does not possess a
           valid and effective Work Identification Card except as permitted
           during the Grace Period as set forth in this section.

     § 150.224(a). Section 151.214(a) imposes the same requirement on bikini bars.

     Id. at 18.

           Plaintiffs assert that the licensing scheme is unconstitutional due to “the

     City’s obvious failure to incorporate any of the necessary substantive and

     procedural protections into its licensing regime.” (Doc. 23 at 2). In particular,

     Plaintiffs argue that the Ordinance gives unbridled discretion to the Sheriff to

     approve or deny applications, lacks the necessary time limits for decisions on

     applications, and fails to provide an avenue for relief if the Sheriff fails to act

     upon applications. Id. at 8–11.

           The City argues that the purpose of the Ordinance is “to safeguard

     against human trafficking within the City of Jacksonville by identifying those

     who work at establishments particularly prone to such heinous crimes and

     clearing workers at these establishments after a proper background

     investigation.” (Doc. 25 at 2–3). It claims the required identification cards have

     “nothing to do with freedom of expression or the performances at the adult

     clubs” and are instead “geared toward a specific and particularly serious

     secondary effect of such establishments.” Id. at 3. But the link between adult

     entertainment establishments and sex trafficking is a secondary question,


                                             12
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 13 of 59 PageID 1301




     reached only if and when the Court determines that the procedural safeguards

     for a licensing scheme are satisfied. See, e.g., FW/PBS, Inc. v. City of Dallas,

     493 U.S. 215, 223 (1990) (“Because we conclude that the city’s licensing regime

     lacks adequate procedural safeguards, we do not reach the issue . . . whether

     the ordinance is properly viewed as a content-neutral time, place, and manner

     restriction aimed at secondary effects arising out of the sexually oriented

     businesses.”).

           The constitutionality of the Ordinance’s licensing scheme is first a

     question of whether the license required by the Ordinance is a prior restraint

     on First Amendment speech, and if so, whether the licensing scheme meets

     constitutional requirements for prior restraints. “Licensing schemes preclude

     expression until certain requirements are met, and therefore are prior

     restraints.” American Entertainers, 888 F.3d at 720. A law that “subject[s] the

     exercise of First Amendment freedoms to the prior restraint of a license, without

     narrow, objective, and definite standards to guide the licensing authority, is

     unconstitutional.” Shuttlesworth v. City of Birmingham, 394 U.S. 147, 150–151

     (1969). Such laws are problematic because they “make[] the peaceful enjoyment

     of freedoms which the Constitution guarantees contingent upon the

     uncontrolled will of an official—as by requiring a permit or license which may

     be granted or withheld in the discretion of such official.” Id. at 151. Without

     procedural safeguards, these laws impose unlawful prerequisites to First


                                            13
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 14 of 59 PageID 1302




     Amendment activity. Id. Thus, “[a]ny system of prior restraints of expression

     comes to this Court bearing a heavy presumption against its constitutional

     validity.” Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 70 (1963); see also

     FW/PBS, 493 U.S. at 225.

             “As a form of prior restraint, licensing schemes commonly contain two

     defects: discretion and the opportunity for delay.” Lady J. Lingerie, 176 F.3d at

     1361. First, “[a]n ordinance that gives public officials the power to decide

     whether to permit expressive activity must contain precise and objective

     criteria on which they must make their decisions; an ordinance that gives too

     much discretion to public officials is invalid.” Id.; see also Fly Fish, 337 F.3d at

     1313 (quoting Lady J. Lingerie and reiterating the reasons for which the

     Eleventh Circuit has declared many prior restraints unconstitutional). Second,

     license applications must be decided in a timely manner. “An ordinance that

     permits public officials to effectively deny an application by sitting on it

     indefinitely is [] invalid.” Lady J. Lingerie, 176 F.3d at 1361–62 (citing

     Freedman v. Maryland, 380 U.S. 51 (1965)). Like the zoning exceptions process

     in Lady J. Lingerie, the licensing process here “contains both defects.” Id. at

     1362.




                                             14
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 15 of 59 PageID 1303




           i.    The licensing scheme improperly vests unbridled discretion in the
                 Sheriff to decide license applications.

           The Ordinance’s licensing scheme fails to provide the necessary “narrow,

     objective, and definite standards” to guide the Sheriff’s decision. Shuttlesworth,

     394 U.S. at 151. Sections of the Ordinance regarding the license application and

     issuance process state:

                  (c)   Application for Work Identification Card. An
           application for a Work Identification Card shall be created by and
           obtained from the Sheriff. The Sheriff is authorized to include
           whatever information he or she deems relevant to the purposes
           established in this section for issuance of the Work Identification
           Card, including fingerprinting and photographs and proof of a valid
           and effective work permit or visa for non-U.S. citizens. Each
           applicant shall demonstrate to the Sheriff that he or she has
           completed a sex trafficking education program. Acceptable training
           programs include those developed and presented by the American
           Hotel & Lodging Association, the Polaris Project, ECPAT-USA,
           Business Ending Slavery & Trafficking and the U.S. Department of
           Homeland Security. Other programs not listed may be approved by
           the Sheriff. The application shall be in writing, signed, fully
           completed and submitted to the Sheriff together with the
           nonrefundable application fee. Each applicant must submit proof of
           identity and proof that applicant is at least twenty-one (21) years
           of age. Work Identification Cards shall not be issued to any person
           under the age of twenty[-]one. Additionally, no Work Identification
           Card shall be issued to an applicant who has been convicted of
           human trafficking or any human trafficking-related charge or who
           is currently on probation for any violation listed under subsection
           (1), below. Work Identification Cards are valid for a term of one (1)
           year. All current performers shall obtain a Work Identification
           Card within ninety (90) days from the effective date of this section
           (the “Grace Period”). Upon conclusion of the Grace Period, no
           performer shall be permitted to perform until a current Work
           Identification Card is obtained. §§ 150.224(c), 151.214(c).




                                            15
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 16 of 59 PageID 1304




                 (f)    Issuance of Work Identification Card. The Sheriff is
           responsible for verifying all information contained on a Work
           Identification Card application. Upon determining that the Work
           Identification Card should be issued, the Sheriff shall immediately
           render a Work Identification Card to the applicant. Said Work
           Identification Card shall, at a minimum, include the performer’s
           name, photograph, and a unique card number. Should the Sheriff
           determine that the proof submitted with the application for the
           Work Identification Card as required hereinabove is not
           satisfactory, the Sheriff shall deny issuance of said Work
           Identification Card and shall provide written notification to the
           applicant stating the reason(s) for any such denial.

     §§ 150.224(f), 151.214(f).

           The Ordinance enumerates some requirements, including (1) that the

     applicant has taken a sex trafficking course, (2) proof of work eligibility, and (3)

     lack of criminal history. However, the Sheriff may include “whatever

     information he or she deems relevant” on the application—neither precise nor

     objective—and may evaluate the application as satisfactory or unsatisfactory

     however he or she chooses to do so. §§ 150.224(c), 151.214(c). “[V]irtually any

     amount of discretion beyond the merely ministerial is suspect,” and the

     licensing scheme places much more than ministerial discretion in the hands of

     the Sheriff. Lady J. Lingerie, 176 F.3d at 1362. 7


           7  My colleague, the Honorable Virginia M. Hernandez Covington,
     recently concluded that a portion of Treasure Island, Florida’s sign code was
     unconstitutional. Florida Beach Advert., LLC v. City of Treasure Island, No.
     8:19-CV-3113-T-33TGW, 2021 WL 50466, at *12 (M.D. Fla. Jan. 6, 2021). In so
     holding, the court cited FW/PBS, Shuttlesworth, and Lady J. Lingerie, among
     other cases, and emphasized that a statute is unconstitutional when “it places
     ‘unbridled discretion in the hands of a government official.’” Id. (quoting Lamar

                                             16
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 17 of 59 PageID 1305




           As written, the licensing regime conditions First Amendment activity—

     the ability to perform at adult entertainment establishments in Jacksonville—

     on the uncabined discretion of the Sheriff. This is expressly prohibited by

     Shuttlesworth and the long line of prior restraint cases in its wake.

     Shuttlesworth, 394 U.S. at 151; see also FW/PBS, 493 U.S. at 225 (concluding

     that a licensing requirement for sexually-oriented businesses was an

     unconstitutional prior restraint); American Entertainers, 888 F.3d at 722

     (striking down a license-denial provision as an unconstitutional prior restraint

     when it “swe[pt] too broadly by requiring the police chief to choose on a case-by-

     case basis which particular laws to consider in evaluating applications”); Fly

     Fish, 337 F.3d at 1313-14 (finding an ordinance to be an unconstitutional prior

     restraint when it “permit[ted] city officials excessive discretion in making the

     licensing decision and an indefinite period of time within which to make that

     decision”). Thus, §§ 150.224(c), 150.224(f), 151.214(c), and 151.214(f) do not

     meet the first requirement for permissible prior restraints. 8




     Advert. Co. v. City of Douglasville, 254 F. Supp. 2d. 1231, 1327 (N.D. Ga. 2003)).
     Plaintiffs here submitted a Notice of Supplemental Authority in Support of
     Count I of their Complaint (Prior Restraint), attaching the Florida Beach
     Advertising case. (Doc. 38).

           8 At trial, it was discovered that, unbeknownst to the City’s lawyer, the
     Sheriff had prepared an application for the new Worker Identification Card
     requirements. (Docs. 34-1 at 7–10; 36 at 53:6–54:4). However, because this is a

                                            17
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 18 of 59 PageID 1306




           ii.   The licensing scheme improperly allows opportunity for delay in
                 deciding license applications and fails to provide an avenue for
                 relief if the application is not acted upon.

           Additionally, the licensing scheme lacks the requisite time constraints.

     “[A] prior restraint that fails to place limits on the time within which the

     decisionmaker must issue the license is impermissible.” FW/PBS, 493 U.S. at

     226; see also Vance v. Universal Amusement Co., 445 U.S. 308, 316 (1980). As

     in FW/PBS, “the city’s regulatory scheme allows indefinite postponement of the

     issuance of a license.” 493 U.S. at 227. The Ordinance does not prescribe any

     period within which the Sheriff must approve or deny a license application. 9

     Thus, applicants may be unable to exercise their First Amendment right to

     perform indefinitely. Under Supreme Court precedent, there must be a time

     limit for the Sheriff to act. “Where the licensor has unlimited time within which

     to issue a license, the risk of arbitrary suppression is as great as the provision

     of unbridled discretion. A scheme that fails to set reasonable time limits on the

     decisionmaker creates the risk of indefinitely suppressing permissible speech.”

     Id.; see also Riley v. Nat’l Fed’n of Blind of N.C., Inc., 487 U.S. 781, 802 (1988)



     facial challenge to the Ordinance, the Court does not consider the content of the
     application.
           9In an affidavit submitted shortly before trial, Assistant Chief Stephen
     Gallaher stated that the Sheriff’s office established an administrative policy
     that applications must be approved within fourteen days. (Docs. 34-1 at 3, 36 at
     114:5–11). An internal administrative policy, however, is not a substitute for a
     designated time frame on the face of the Ordinance.


                                             18
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 19 of 59 PageID 1307




     (“[D]elay compels the speaker’s silence. Under these circumstances, the

     licensing provision cannot stand.”).

           Relatedly, the licensing scheme does not provide for preservation of the

     status quo while license applications are processed, nor does it give an

     appropriate avenue of review or appeal if no action is taken on an application.

     See §§ 150.224, 151.214. In a constitutional licensing scheme, not only must the

     licensor make decisions on applications in a fixed, reasonable time, but also, the

     status quo must be maintained during that time. See, e.g., FW/PBS, 493 U.S.

     at 228. Though the Ordinance provides for an initial ninety-day grace period, it

     does not allow performers to continue performing if they do not receive a license

     decision within that time. See §§ 150.224, 151.214. In Artistic Entertainment,

     Inc. v. City of Warner Robins, the Eleventh Circuit reviewed a licensing scheme

     that required decisions to be made in forty-five days but was “silent on an

     applicant’s right to begin operating his business if the city fails to act on his

     application.” 223 F.3d 1306, 1311 (11th Cir. 2000). The Eleventh Circuit found

     the licensing scheme unconstitutional because it did not guarantee the

     applicant “the right to begin expressive activities within a brief, fixed time

     frame.” Id. Similarly here, a performer might apply for a license but if the

     Sheriff does not act on the application within the ninety-day grace period, the

     performer is prohibited from continuing to perform. The licensing scheme must




                                            19
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 20 of 59 PageID 1308




     include not only time constraints, but also directives for maintaining the right

     to perform if the City does not act.

           Finally, the Ordinance does not provide a means of relief if the Sheriff

     fails to act on an application. While the Ordinance provides an appeal process

     when a license is denied, the Ordinance is silent as to what happens if the

     Sheriff takes no action on an application. See §§ 150.224(h), 151.214(h). An

     avenue of plenary review and prompt judicial decision making are necessary if

     an application is denied or is not acted upon in the first place. City of Littleton

     v. Z.J. Gifts D-4, LLC, 541 U.S. 774, 779–80 (2004) (analyzing FW/PBS and

     emphasizing that judicial review prevents undue delay and must necessarily be

     prompt in adult business licensing schemes). 10

           If Jacksonville seeks to impose a licensing requirement for performers at

     adult entertainment establishments, the licensing procedure must adhere to

     each of the requirements that the Supreme Court has laid out. The Ordinance’s



           10 The cases the City cites as upholding performer licensing schemes are
     distinguishable. In Discopolus LLC v. City of Reno, No. 3:17-cv-00574-MMD-
     VPC, 2017 WL 6378969, at *6–7 (D. Nev. Dec. 13, 2017), the plaintiffs alleged
     only that the challenged licensing scheme chilled protected speech and was
     vague. Id. The court specifically noted that procedural safeguards were not at
     issue and concluded that the plaintiffs had failed to state a valid claim for
     violation of the First Amendment. Id. at *7. Both 35 Bar and Grille, LLC v. City
     of San Antonio, 943 F. Supp. 2d 706 (W.D. Tex. 2013) and Platinum Sports Ltd.
     v. City of Detroit, 641 F. Supp. 2d 627, 632–33 (E.D. Mich. 2009) involved
     licensing requirements for clubs, not performers, and those courts did not
     analyze procedural safeguards necessary for prior restraints.


                                             20
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 21 of 59 PageID 1309




     licensing provisions do not. Sections 150.224 and 151.214 of the Ordinance are

     therefore invalid under the First and Fourteenth Amendments. The Court finds

     in favor of Plaintiffs as to Count I. 11

           B.     Count     II   –   Constitutionality    of   Performer      License

                  Application Requirements

           Plaintiffs take issue with several requirements for license applicants:

     Applicants must submit fingerprints and a photograph, participate in a human

     trafficking training program, and provide proof of citizenship or work eligibility,

     while clubs must maintain dancer rosters and work card files. §§ 150.224(c),

     150.224(g), 151.214(c), 151.214(g). Plaintiffs argue that these requirements

     curtail speech without being narrowly tailored to advance the substantial

     government interest of preventing human trafficking. (Doc. 23 at 12).

           The City points to human trafficking prevention as the reason behind its

     performer application requirement. Indeed, “[h]armful secondary effects can

     include the impacts on public health, safety, and welfare” caused by adult



           11 A constitutional licensing scheme may be possible. Indeed, this point
     was conceded by Plaintiffs at trial. (Doc. 36 at 51:3–6). Courts have found that
     procedural safeguards were satisfied in various licensing schemes. Cf., Cafe
     Erotica of Fla., Inc. v. St. Johns Cty., 360 F.3d 1274, 1282–83 (11th Cir. 2004)
     (finding that a licensing scheme satisfied time limit and prompt judicial review
     requirements, though it was ultimately unconstitutional for unbridled
     discretion); see also Solantic, LLC v. City of Neptune Beach, 410 F.3d 1250,
     1269–72 (11th Cir. 2005) (discussing the Eleventh Circuit’s decisions in various
     licensing cases).


                                                21
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 22 of 59 PageID 1310




     entertainment establishments, and the City is well within its bounds in

     legislating to prevent human trafficking. Doe I,, 909 F.3d at 108, 110 (quoting

     Pap’s A.M., 529 U.S. at 291). While preventing human trafficking is a

     substantial government interest, the issue is whether the application

     requirements that Plaintiffs challenge are narrowly tailored toward that end.

           “Licensing, though functioning as a prior restraint, is constitutionally

     legitimate when it complies with the standard for time, place or manner

     requirements.” Schultz, 228 F.3d at 851 (citing Cox v. New Hampshire, 312 U.S.

     569, 575–76 (1941)). Regulations on the time, place, or manner of expressive

     activity are permissible when they are narrowly tailored to serve a significant

     government interest that is unrelated to the suppression of protected

     expression and alternative channels are left open for communication. See, e.g.,

     id.; KH Outdoor, LLC v. City of Trussville, 458 F.3d 1261, 1268–69 (11th Cir.

     2006). Regulations are narrowly tailored when they “promote[] a substantial

     government interest that would be achieved less effectively absent the

     regulation.” Ward v. Rock Against Racism, 491 U.S. 781, 799 (1989) (quoting

     United States v. Albertini, 472 U.S. 675, 689 (1985)). “To be sure, this standard

     does not mean that a time, place, or manner regulation may burden

     substantially more speech than is necessary to further the government's

     legitimate interests. Government may not regulate expression in such a manner

     that a substantial portion of the burden on speech does not serve to advance its


                                            22
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 23 of 59 PageID 1311




     goals.” Id. Here, the licensing requirements in the Ordinance fall into two

     categories—those that are demonstrably related to preventing human

     trafficking, and those that are not.

           First, in other contexts, courts agree that fingerprinting requirements

     tend to go too far in licensing regimes. The cases that analyze fingerprinting

     are not directly on point because they do not involve licensing for adult

     entertainment performers to combat human trafficking. Nevertheless, the

     constitutional principles in those cases apply here, including that there exists

     little to no relationship between fingerprinting and the City’s stated objective

     and that fingerprinting is often held to be an impermissible burden as a

     condition to First Amendment activity. See Schultz, 228 F.3d at 852 (“[W]e

     invalidate the required production of . . . fingerprints . . . . [as] redundant and

     unnecessary for Cumberland’s stated purposes. Its required disclosure serves

     ‘no purpose other than harassment’ . . . because it is not narrowly tailored to

     the government’s interests in the time, place or manner of adult

     entertainment.”); see also New Jersey Citizen Action v. Edison Twp., 797 F.2d

     1250, 1265 (3d Cir. 1986) (“[W]hen identification and disclosure requirements

     have been shown to burden First Amendment rights, the government must

     show that there is a substantial relation between the regulation and some

     legitimate and important state interest.”); Genusa v. City of Peoria, 619 F.2d

     1203, 1216 (6th Cir. 1980) (“[T]hese [fingerprinting] provisions cannot be


                                             23
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 24 of 59 PageID 1312




     sustained as furthering the state interest shown by this record. Because they

     invade plaintiffs’ privacy without any legitimate justification, they are

     prohibited by the First and Fourteenth Amendments.”).

           At trial, Plaintiffs argued that the City’s interest is in identifying

     performers to ensure that they are over eighteen, but that fingerprinting is not

     necessary for that task. (Doc. 36 at 144:2–11). The City argued that the

     fingerprint requirement is necessary to distinguish between performers who

     are twins (Doc. 36 at 198:1–9), but that seems unrelated to the City’s age

     requirement (which is discussed below) and corresponding prevention of human

     trafficking. 12 Identification is possible through a driver’s license or other

     identification card. The Court does not take issue with the photo requirement,

     as a photo is a less intrusive, more standard way of verifying identity if an

     appropriate licensing regime were put in place.




           12  Because the City’s main justifications for the fingerprinting
     requirement are identification and age, the Court does not address whether
     there may be other defensible rationales for a fingerprinting requirement in a
     licensing scheme. At trial, the City briefly mentioned but did not develop the
     role of fingerprinting in conducting criminal background checks. (Doc. 36 at
     198:8–9). While there may still be constitutional issues with that rationale, the
     Court does not address it further. Cf. Pacific Frontier v. Pleasant Grove City,
     414 F.3d 1221, 1231–37 (10th Cir. 2005); (Brownell v. City of Rochester, 190 F.
     Supp. 2d 472, 494–96 (W.D.N.Y. 2001). If the City were to identify over time a
     pattern of applicants using fraudulent identification, the Court does not rule
     out that the City might be able to legislate additional identification methods.


                                            24
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 25 of 59 PageID 1313




           The requirement that performers present proof of participating in a

     human trafficking training program is not per se unconstitutional; it is

     legitimately related to the City’s goal of preventing human trafficking. The City

     need not determine the least restrictive, least burdensome, most appropriate

     method possible to combat human trafficking and adopt it; the City need only

     ensure that any method it selects is tailored toward its legitimate interest in

     combatting human trafficking and is not overly burdensome. Ward, 491 U.S. at

     799. However, whether the requirement is overly burdensome depends on the

     type of training program. Though the Ordinance specifies five such programs,13

     facts are not before the Court regarding the cost, time commitment, and setting

     (online or in-person) of those programs. See §§ 150.224(c), 151.214(c). Thus, the

     Court defers the issue of the constitutionality of the human trafficking training

     course requirement for the reconvened trial.

           Finally, the requirement that performers provide proof of citizenship or

     right to work is not legitimately related to preventing human trafficking.

     According to the City, these requirements “ensure[] that potential victims and

     traffickers, either of whom could be from a foreign country, can be identified at


           13The Ordinance states that “[a]cceptable training programs include
     those developed and presented by the American Hotel & Lodging Association,
     the Polaris Project, ECPAT-USA, Business Ending Slavery & Trafficking and
     the U.S. Department of Homeland Security. Other programs not listed may be
     approved by the Sheriff.” §§ 150.224(c), 151.214(c). The nature of these
     programs was not discussed at trial.


                                            25
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 26 of 59 PageID 1314




     all times.” (Doc. 25 at 7). But the City has made little connection between proof

     of citizenship and combatting human trafficking. Of course, verification of work

     eligibility may be a proper component of adult entertainment establishments’

     employee screening (and may even be required by federal immigration law), but

     the City cannot require this information as part of a licensing scheme when it

     shows insufficient relationship to human trafficking. 14 Clubs maintaining

     rosters, on the other hand, is a permissible way to keep track of licensed

     performers, secondary to combatting human trafficking.

           Thus, the requirements of a photograph and dancer roster and work card

     files in §§ 150.224(c), 150.224(g), and 151.214(c), and 151.214(g) may stand. The

     requirements of fingerprints and proof of work eligibility may not, and the

     requirement of proof of participation in a human trafficking course is preserved

     for trial at a later date. Permanent injunctive relief as to Count II is granted in

     part, denied in part, and deferred in part.




           14  If the City were able to muster evidence of a connection between
     human trafficking and citizenship status, it might be able to require proof of
     citizenship, but it has not done so here. Indeed, the City stated in a “whereas”
     clause to the Ordinance that “researchers have found that sex trafficking
     victims are more likely to be trafficked by someone from within her or his own
     community[.]” (Doc. 1-1 at 3). This seems contrary to the idea that human
     trafficking is tied to immigration.


                                             26
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 27 of 59 PageID 1315




           C.    Counts IV and VI - Constitutionality of Performer Age

                 Restriction

           The age restriction issue needs more development. The Ordinance

     restricts the age of performers at adult entertainment establishments to

     twenty-one and older. §§ 150.224(c), 151.214(c). The Ordinance imposes that

     restriction in a “roundabout” way, through the licensing scheme. (Docs. 1-1, 36

     at 20:7–16). Instead of issuing an outright age limit for performers, the

     Ordinance requires work authorization cards for all performers, and within its

     description of work authorization card procedures (i.e., the licensing scheme),

     the Ordinance disallows those under twenty-one from receiving a work

     authorization card:

           Each applicant must submit proof of identity and proof that
           applicant is at least twenty-one (21) years of age. Work
           identification cards shall not be issued to any person under the age
           of twenty one [sic].

     §§ 150.224(c), 151.214(c). Lest there be any doubt that the Ordinance is meant

     to impose an age restriction, the City Council expressed its intent “to prohibit

     adult entertainment performers under age twenty-one.” (Doc. 1-1 at 1).

     Plaintiffs claim that the age restriction is not narrowly tailored (Count IV) and

     is underinclusive (Count VI) under the First Amendment.

           The City asks the Court to uphold a complete ban on performing at adult

     entertainment establishments in Jacksonville for those under twenty-one years



                                            27
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 28 of 59 PageID 1316




     old. The Court believes it is the first to consider upholding such a ban, which

     raises a number of issues about which the Court needs further guidance. Those

     issues include but are not limited to: (1) whether any court has ever upheld or

     struck down such a ban; (2) the precise nature of the restriction that was upheld

     by the Fifth Circuit in Doe I, 909 F.3d 99 (which was less than a total ban), and

     whether the reasoning of Doe I is fully applicable to the Ordinance; 15 (3)

     whether the evidence the City adduced at trial about the relationship between

     age and human trafficking was presented to the City Council at the time it was

     considering the Ordinance, and whether that matters; (4) whether the City

     considered any less restrictive age-based alternatives; (5) whether other age

     restrictions such as those on purchasing alcohol or owning firearms are relevant

     to this analysis; (6) whether the Court should allow an evidentiary record,

     including trial testimony, to be developed before ruling on the issue, or if

     allowing additional evidence is inconsistent with deciding a facial challenge;




           15 In American Entertainers, 888 F.3d at 722–23, the Fourth Circuit
     upheld a ban on those under twenty-one being owners, officers, or directors of a
     sexually-oriented business. The court “decline[d] to recognize a First
     Amendment right for eighteen- to twenty-one year olds to own an adult
     business” and therefore applied rational basis review. Id. at 723. The court
     found that the age restriction was “rationally related to Rocky Mount’s interest
     in ensuring that sexually-oriented-business owners are of legal drinking age,
     given alcohol’s availability at most such venues.” Id. Does the teaching of
     American Entertainers have any bearing on the age restriction in this case?


                                            28
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 29 of 59 PageID 1317




     and (7) any other relevant arguments. The Court will allow the parties to brief

     these issues and then take the age restriction up at the reconvened trial.

           D.    Count V - Constitutionality of Performer License Fees and

                 Club License Fees

           Sections 150.224(e) and 151.214(e) of the Ordinance impose a $150.00 fee

     on performers to apply for a Work Identification Card and to annually renew

     the card:

                 (e)   Fees. The applicant shall pay an application fee with
           each new request for a Work Identification Card and with each
           renewal of a Work Identification Card. The fees shall not be
           prorated. The applicant shall also pay a duplicate card fee for each
           duplicate copy of an existing Work Identification Card. The initial
           and renewal application fee shall be $150. The fee for issuance of a
           duplicate Work Identification Card shall be $50. Fees are non-
           refundable.

     Additionally, the Ordinance authorizes an increase of the fee for Club Plaintiffs’

     business licenses to $2500. § 9 (“Authorizing Fee Increase,” modifying

     §§ 150.215 and 151.212).

           Plaintiffs claim that “those fees represent an unconstitutional tax on

     speech because they are imposed only against businesses and individuals

     engaged in expressive conduct (dance) and the fee charged exceeds the cost of

     administering the licensing program.” (Doc. 23 at 22). The City responds that

     the fees are not unconstitutional taxes on speech because the fees are

     “reasonable to administer and enforce the provisions of Chapters 150 and 151,



                                            29
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 30 of 59 PageID 1318




     which are clearly meant to combat the secondary effects associated with adult

     businesses, including the investigation and prevention of the very serious

     problem of human sex trafficking.” (Doc. 25 at 18–19).

           In Fly Fish, the Eleventh Circuit confirmed that Supreme Court guidance

     on licensing fees generally applies to licensing fees on adult entertainment. 337

     F.3d at 1314; see Murdock v. Pennsylvania, 312 U.S. 105, 113–14 (1943); Cox,

     312 U.S. at 577. “[W]hen core First Amendment freedoms are made subject to

     a licensing scheme, only revenue-neutral fees may be imposed so that

     government is not charging for the privilege of exercising a constitutional right.”

     Fly Fish, 337 F.3d at 1314. The burden rests with the government to show that

     a licensing fee is “reasonably related to recoupment of the costs of administering

     the licensing program.” Id. 16

           Here, the City must show that the cost of processing applications and

     maintaining its regulatory framework justifies its licensing fee. “In each of the


           16 As the Eleventh Circuit highlighted, the Eighth Circuit diverges from
     this view “because adult entertainment—nude dancing—is not a ‘core’ First
     Amendment freedom and does not enjoy more than ‘marginal’ constitutional
     protection.” Fly Fish, 337 F.3d at 1314; see Jakes, Ltd., Inc. v. City of Coates,
     284 F.3d 884, 890-891 (8th Cir. 2002). In Fly Fish, the district court had upheld
     a licensing fee on adult entertainment without comment. Id. Upon review, the
     Eleventh Circuit “[could not] do the same,” reasoning that the Supreme Court
     “made clear that a law aimed at suppressing this protected conduct [nude
     dancing] would violate the First Amendment,” and therefore, cases about taxing
     the exercise of First Amendment protected expressive conduct apply. Id. at
     1314–15.


                                             30
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 31 of 59 PageID 1319




     cases sustaining licensing fees against [F]irst [A]mendment attack, the

     licensing authority had been able to demonstrate that the fees were necessary

     to cover the reasonable costs of the licensing system, and that the fees were

     used for no other purpose than to meet those costs.” Bayside Enterprises, Inc.

     v. Carson, 450 F. Supp. 696, 705 (M.D. Fla. 1978). Without an evidentiary

     record sufficient to support the claim that the licensing fee is reasonable, courts

     have held such licensing fees unconstitutional. See Fly Fish, 337 F.3d at 1315. 17

           In its brief, the City stated that “to the extent this Court determines that

     evidence is needed to demonstrate the reasonableness of the City’s fees, this

     issue should be determined at a later date as it cannot be decided as a matter

     of law . . .” (Doc. 25 at 18 n.8). Then, the day before trial, the City filed an

     affidavit and additional documents regarding the costs associated with



           17   Additionally, the Sixth Circuit has said:
           When the licensing scheme is imposed to combat “secondary
           effects,” . . . the Court is to consider three questions: (1) whether the
           fee’s maximum amount will deter the exercise of First Amendment
           rights, (2) whether the measures the cost of which the County seeks
           to transfer to licensees via its fee structures are narrowly tailored
           means of advancing the County’s interest in curbing secondary
           effects, and (3) whether the County’s cost estimates for those
           measures are reasonable.
     Platinum Sports, Ltd. v. City of Detroit, 641 F. Supp. 2d 627, 635 (E.D. Mich.
     2009) (quoting 729, Inc. v. Kenton County Fiscal Court, 515 F.3d 485, 501-05
     (6th Cir. 2008)). The Eleventh Circuit has not explicitly adopted this three-part
     test, but cost estimates are an essential component of whether fees are
     appropriate.


                                              31
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 32 of 59 PageID 1320




     implementing and enforcing the licensing regime. (Docs. 33, 34). At trial,

     Plaintiffs’ counsel requested that the newly-submitted evidence be excluded.

     Counsel stated that “if it is excluded, the City would not have met its burden.

     If the Court is going to allow that, then what I would say is we would want to

     have an evidentiary proceeding to be able to challenge that.” (Doc. 36 at 176:6–

     9). 18

              Evidence is indeed necessary to determine whether the City’s fees are

     reasonable. In the absence of such evidence, the reasonableness of the fees

     cannot be assessed at this stage. Thus, the Court will not rule on §§ 150.224(e)

     and 151.214(e), which concern the licensing fee for performers, or on § 9, which

     imposes an increase in the licensing fee for adult entertainment business

     licenses. Both sides will be able to present evidence on this issue at the

     reconvened trial. In the meantime, the Court understands that the City will

     continue to abate enforcement of these provisions. The Court defers ruling on

     Count V.




              Plaintiffs’ counsel also brought an ore tenus motion at trial to strike
              18

     the affidavits. (Doc. 36 at 16:3–6). The motion is denied, but Plaintiffs’
     alternative request to defer the issue for a later evidentiary proceeding is
     granted.


                                            32
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 33 of 59 PageID 1321




             E.      Count VII - Constitutionality of Performer Record Searches

             Plaintiffs claim that the Ordinance allows for warrantless inspections of

     Club Plaintiffs’ performer records. Sections 150.224(g) and 151.214(g) mandate

     that:

             The performer roster and the Work Identification Card file shall
             be made available to the Sheriff for inspection and/or copying upon
             request.

     Administrative searches are not subject to the same warrant requirements as

     typical searches and seizures. See, e.g., Camara v. Municipal Court of City &

     Cty. of San Francisco, 387 U.S. 523, 537–39 (1967). Still, administrative

     inspections must adhere to the mandates of the Fourth Amendment. Id.; see

     also Airbnb, Inc. v. City of New York, 373 F. Supp. 3d 467, 483 (S.D.N.Y. 2019)

     (reiterating well-settled law that that “the Fourth Amendment’s protection of

     ‘papers’ includes business records”). Businesses generally have an expectation

     of privacy in their business records, but that expectation is lessened for closely

     regulated businesses. See New York v. Burger, 482 U.S. 691, 702 (1987); Three

     criteria must be satisfied for administrative searches of closely regulated

     businesses:

                  (1) [T]here must be a substantial government interest that
                  informs the regulatory scheme pursuant to which the inspection
                  is made; (2) the warrantless inspections must be necessary to
                  further [the] regulatory scheme; and (3) the statute's inspection
                  program, in terms of the certainty and regularity of its
                  application, [must] provid[e] a constitutionally adequate
                  substitute for a warrant.


                                               33
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 34 of 59 PageID 1322




     City of Los Angeles v. Patel, 576 U.S. 409, 426 (2015) (quoting Burger, 482

     U.S. at 702–03) (internal quotations omitted) (alterations in original).

           The parties disagree about whether adult entertainment establishments

     are closely regulated businesses for the purposes of Fourth Amendment

     administrative search standards. (Docs. 23 at 23 n.18, 25 at 22). Their

     disagreement is understandable, as the Supreme Court has not directly opined

     whether adult entertainment is a closely regulated industry, and the issue

     appears to be unsettled among lower courts. Compare Free Speech Coal., Inc.

     v. Att’y Gen. United States, 825 F.3d 149, 169–70 (3d Cir. 2016) (“The

     pornography industry, like the hotel industry in Patel, is not subjected to a level

     of regulation even approximating the pervasive regulation aimed at the liquor

     industry . . .”), with Club Madonna v. City of Miami Beach, No. 16-25378-CIV-

     MORENO, __ F. Supp. 3d __, 2020 WL 6589363, at *5 (S.D. Fla. Nov. 10, 2020)

     (“Nude dancing clubs like Club Madonna have long been pervasively

     regulated.”). 19

           The Honorable Federico A. Moreno in the Southern District of Florida

     recently analyzed a nearly identical inspection scheme in Club Madonna, 2020




           19All Club Plaintiffs except Sinsations serve alcohol, and the liquor
     industry is closely regulated.


                                             34
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 35 of 59 PageID 1323




     WL 6589363. 20 There, Judge Moreno concluded that adult entertainment

     establishments are closely regulated businesses, that the corresponding more

     relaxed standard for administrative searches applies, and that surprise

     inspections were necessary to further the goals of the ordinance—which

     included combatting human trafficking. Id. at *5–6. The Court relied on

     evidence showing that when surprise inspections were in use, the club complied

     with the human trafficking ordinance, but when they were not, the club stopped

     complying. Id. Club Madonna is not binding on this Court, but the decision

     provides an instructive summary of the relevant law. 21

           Because, unlike Club Madonna, no evidence is before the Court regarding

     the connection between records inspections and human trafficking prevention,

     the Court is unable to rule on this issue at this time. The Court defers ruling on

     Count VII.




           20  The Ordinance in Club Madonna provided: “[t]he documents
     referenced in subsections (1) through (5) must be available for inspection by the
     city upon demand, and the nude dance establishment shall not refuse access to
     these documents for inspection by the city." Club Madonna, 2020 WL 6589363,
     at *9.

           21 The Club Madonna decision is currently on appeal. See Club Madonna
     v. City of Miami Beach, No. 20-14292 (11th Cir. 2020).


                                            35
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 36 of 59 PageID 1324




          F.    Count XIII - Whether Allowing Sheriff to Evaluate Work

                Status Is Preempted by Federal Law

           In Count XIII, Plaintiffs allege that §§ 150.224(c), 150.224(f), 151.214(c),

     and 151.214(f) of the Code, which allow the Sheriff to verify the work status of

     employees, are preempted by the Immigration Reform and Control Act of 1986

     (IRCA), 8 U.S.C.A. §§ 1324(a) and 1324(b).

           The IRCA preempts the Ordinance’s provisions that allow for work status

     evaluation. See Lozano v. City of Hazelton, 724 F.3d 297, 307 (3d Cir. 2013)

     (finding that IRCA applied to employees and not independent contractors but

     concluding that the ordinance in question was preempted because it did not

     distinguish between the two); Club Madonna, 2020 WL 6589363, at *8 (citing

     Lozano and finding that a law requiring clubs to evaluate work status was

     preempted by IRCA and invalid under the Supremacy Clause). Though IRCA

     does not apply to independent contractors, the City states that the licensing

     scheme regulates all performers, regardless of whether they are independent

     contractors or employees. (Doc. 25 at 32 n.10). Thus, the independent contractor

     exception does not assist the City.

           The City claims that the language of IRCA carves out licensing schemes

     from preemption: “The provisions of this section pre-empt any State or local law

     imposing civil or criminal sanctions (other than through licensing and similar

     laws) upon those who employ, or recruit or refer a fee for employment,


                                            36
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 37 of 59 PageID 1325




     unauthorized aliens.” 8 U.S.C.A. § 1324(a)(h)(2) (emphasis added). But this

     does not abrogate preemption concerns. Club Madonna is instructive:

           Even though [IRCA] only mentions express preemption, the City
           argues that because the Ordinance should be considered a ‘licensing
           or similar law,’ that it cannot be conflict preempted either. This is
           not so. Assuming without deciding that the Ordinance is a ‘licensing
           [or] similar law,’ and thus falls within the savings clause, the Court
           still finds the Ordinance to be conflict preempted. The savings
           clause saves the Ordinance from express preemption, but not all
           preemption. Geier v. Am. Honda Motor Co., 529 U.S. 861, 869
           (2000) (‘We now conclude that the saving clause (like the express
           pre-emption provision) does not bar the ordinary working of conflict
           pre-emption principles.’).

     2020 WL 6589363, at *7 (emphasis in original). Plaintiffs point out additional

     potential conflicts: that the Ordinance imposes criminal penalties for violation

     of verification requirements in § 151.214(b) when federal law only permits local

     government    enforcement    of   such    provisions   through   license   denials,

     suspensions, and revocations, and that federal law allows for a wider range of

     identification not allowed by the Ordinance. See 8 U.S.C.A. § 1324(a)(h)(2); 8

     C.F.R. § 274a.2(b)(1)(v)(A); 8 C.F.R. § 274a.2(b)(v)(C); Doc. 23 at 33–24. The

     City does not respond to these allegations, choosing instead to emphasize that

     the Ordinance is exempt as a licensing scheme.

           Sections 150.224(c), 150.224(f), 151.214(c), and 151.214(f) are pre-empted

     by IRCA. The Court grants permanent injunctive relief as to Count XIII.




                                              37
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 38 of 59 PageID 1326




           G.    Count XIV - Whether the Performer Age Restriction is

                 Preempted by Florida Law

           Plaintiffs argue that the ban against performers under twenty-one is

     preempted by § 562.13, FLA. STAT. 22 The statute provides exceptions to the


      22   562.13 Employment of minors or certain other persons by certain vendors
     prohibited; exceptions.—
        (1) Unless otherwise provided in this section, it is unlawful for any vendor
     licensed under the Beverage Law to employ any person under 18 years of age.
        (2) This section shall not apply to:
        (a) Professional entertainers 17 years of age who are not in school.
        (b) Minors employed in the entertainment industry, as defined by
     s. 450.012(5), who have either been granted a waiver under s. 450.095 or
     employed under the terms of s. 450.132 or under rules adopted pursuant to
     either of these sections.
        (c) Persons under the age of 18 years who are employed in drugstores,
     grocery stores, department stores, florists, specialty gift shops, or automobile
     service stations which have obtained licenses to sell beer or beer and wine, when
     such sales are made for consumption off the premises.
        (d) Persons 17 years of age or over or any person furnishing evidence that
     he or she is a senior high school student with written permission of the principal
     of said senior high school or that he or she is a senior high school graduate, or
     any high school graduate, employed by a bona fide food service establishment
     where alcoholic beverages are sold, provided such persons do not participate in
     the sale, preparation, or service of the beverages and that their duties are of
     such nature as to provide them with training and knowledge as might lead to
     further advancement in food service establishments.
        (e) Persons under the age of 18 years employed as bellhops, elevator
     operators, and others in hotels when such employees are engaged in work apart
     from the portion of the hotel property where alcoholic beverages are offered for
     sale for consumption on the premises.
        (f) Persons under the age of 18 years employed in bowling alleys in which
     alcoholic beverages are sold or consumed, so long as such minors do not
     participate in the sale, preparation, or service of such beverages.
        (g) Persons under the age of 18 years employed by a bona fide dinner theater
     as defined in this paragraph, as long as their employment is limited to the
     services of an actor, actress, or musician. For the purposes of this paragraph, a

                                            38
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 39 of 59 PageID 1327




     general rule that vendors who sell alcohol may not employ minors. § 562.13.

     Plaintiffs claim that “the exception proves the rule” because Plaintiffs are not

     minors, and those performing in clubs serving alcohol are not nude. (Doc. 23 at

     34).

            Plaintiffs’ arguments are unavailing. The statute provides exceptions in

     which minors may work at establishments that sell alcohol; there is no express

     provision about how those ages eighteen to twenty-one may or may not be

     employed. Plaintiffs cite City of Hollywood v. Mulligan, 934 So. 2d 1238, 1246–

     47 (Fla. 2006) (quoting Thomas v. State, 614 So. 2d 468, 470 (Fla. 1993)) (“[A]

     municipality cannot forbid what the legislature has expressly licensed,

     authorized, or required, nor may it authorize what the legislature has expressly

     forbidden.”). But the Florida legislature did not speak to whether eighteen to

     twenty year olds may perform at adult entertainment establishments in

     § 562.13, and as such, it did not preclude localities from age-based regulations.




     dinner theater means a theater presenting consecutive productions playing no
     less than 3 weeks each in conjunction with dinner service on a regular basis. In
     addition, both events must occur in the same room, and the only advertised
     price of admission must include both the cost of the meal and the attendance at
     the performance.
        (h) Persons under the age of 18 years who are employed in places of business
     licensed under s. 565.02(6), provided such persons do not participate in the sale,
     preparation, or service of alcoholic beverages.



                                            39
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 40 of 59 PageID 1328




     III.   OTHER ISSUES

            A.    Count III - Constitutionality of Club License Suspension

                  and Revocation Procedures

            Operating an adult business in Jacksonville requires a business license.

     § 150.203. (Businesses licenses should not be confused with the performer work

     identification cards that are the subject of most analysis herein.) Plaintiffs

     challenge §§ 150.212(b) and 151.208(e), which provide suspension and

     revocation procedures for business licenses:

                  Before the Sheriff shall suspend or revoke a license, he shall
            furnish the licensee a written statement, by certified or registered
            mail or by personal service, of the cause for suspension or
            revocation of the license and the length of time of suspension. The
            Sheriff shall within 20 days of notification, refer the matter to a
            county court judge, who shall hold a hearing for the sole purpose
            of determining whether just cause exists for the suspension or
            revocation. For purposes of this subsection, a violation shall be
            deemed committed, by the county court judge, based upon clear
            and convincing evidence submitted at the hearing. A finding of
            violation at a suspension or revocation hearing shall not establish
            precedent or be used in any civil or criminal penalty proceeding.
            This suspension or revocation process is intended to apply
            retroactively to all adult entertainment licenses currently existing
            and to those prospectively issued hereinafter. The suspension or
            revocation of a license shall not become effective until the Sheriff
            obtains a final order authorizing the suspension or revocation or
            the parties stipulate otherwise. In any judicial review, whether
            review is brought by the applicant or the Sheriff, the Sheriff shall
            have the burden of demonstrating the validity of the proposed
            suspension or revocation.

     § 150.212(b). Plaintiffs do not object to the provision regarding the Sheriff’s

     written statement as to the cause of suspension or revocation and the length of


                                            40
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 41 of 59 PageID 1329




     suspension. (Doc. 23 at 13). But they do attack the subsequent portions of

     §§ 150.212(b) and 151.208(e), which mandate that the Sheriff refer the matter

     to a county judge, that the judge hold a hearing to determine “just cause” by

     clear and convincing evidence, and that the judge issue an opinion with no

     precedential value. Id. at 13–17.

           Municipalities in Florida may not specify procedures to be used by Florida

     courts. That is the role of the Florida Supreme Court alone, and any

     arrangement to the contrary raises separation of powers concerns. See FLA.

     CONST. Art. V § 2(a). The Florida Constitution grants the Florida Supreme

     Court “the exclusive authority to adopt rules of judicial practice and procedure

     for actions filed in this State, while the Legislature is charged with the

     responsibility of enacting substantive law.” Southeast Floating Docks, Inc. v.

     Auto-Owners Ins. Co., 82 So. 3d 73, 78 n.4 (Fla. 2012). Judicial “practice and

     procedure encompass the course, form, manner, means, method, mode, order,

     process or steps by which a party enforces substantive rights or obtains redress

     for their invasion.” Haven Fed. Sav. & Loan Ass’n v. Kirian, 579 So. 2d 730, 732

     (Fla. 1991) (internal quotation marks omitted).

           Plaintiffs aver that “the procedures envisioned by the City are

     unworkable . . . given the non-precedential nature of the ‘just cause’

     determination and the mystery of how one proceeds from that possibly ex parte

     application to a ‘final order’ of revocation.” (Doc. 23 at 17). The Court agrees.


                                            41
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 42 of 59 PageID 1330




     The Court understands the City’s effort to ensure that business license

     suspensions and revocations are handled properly, but this scheme does not

     comport with Florida law. The City may issue guidelines to law enforcement

     regarding civil citations to enforce the Code, but it may not craft its own

     procedure for Florida courts.

           The City is correct that license suspension or revocation procedures must

     afford due process to licensees. Licenses are “not to be taken away without that

     procedural due process required by the Fourteenth Amendment,” and a State

     must afford “notice and opportunity for hearing appropriate to the nature of the

     case before the termination becomes effective.” Bell v. Burson, 402 U.S. 535,

     542 (1971) (internal citations omitted). However, this scheme violates Florida

     law. 23 The Court finds in favor of Plaintiffs as to Count III.

           B.    Count VIII – Constitutionality of Prohibiting “Simulate[d]

                 Sexual Activity”

           Section 150.606(e) of the Jacksonville Code forbids the simulation of

     sexual activity with other people at adult entertainment establishments:



           23  There may be a permissible arrangement that involves an
     administrative officer, a City Council committee, an independent Board, or even
     a judge. The Court does not attempt to define the parameters of a lawful review
     process. The previous version of the Code provided for binding arbitration as a
     means of handling licensing disputes. The plaintiff in Stadium Club, No. 3:20-
     cv-00020-TJC-JRK, a related case, claimed that process was unconstitutional.
     The arbitration procedure is not at issue here.


                                             42
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 43 of 59 PageID 1331




                 (e)   It shall be unlawful for any entertainer, performer or
           employee, while on the premises of a commercial establishment
           regulated under this Part, to dance in such a manner as to simulate
           sexual activity with any patron, spectator, employee or other person
           not employed therein.

     Section 150.606(f) provides for a similar prohibition:

                 (f)   It shall be unlawful for any entertainer, performer or
           employee, while on the premises of a commercial establishment
           regulated under this Part, to sit upon or straddle the leg, legs, lap,
           or body of any patron, spectator or other person therein, or to
           engage in or simulate sexual activity while touching or being
           touched by such patron, spectator or other person.

     These provisions are not recent amendments to the Code. Still, Plaintiffs claim

     that the phrase “simulate sexual activity” is unconstitutionally vague,

     overbroad, and not narrowly tailored. (Doc. 23 at 27).

                 i.    Sections 150.606(e) and 150.606(f) are not vague.

           A statute is impermissibly vague when “it fails to provide people of

     ordinary intelligence a reasonable opportunity to understand what conduct it

     prohibits” or “authorizes or even encourages arbitrary and discriminatory

     enforcement.” Hill v. Colorado, 530 U.S. 703, 732 (2000). Procedural due process

     requires that laws give “sufficiently definite warning as to the proscribed

     conduct when measured by common understanding and practices.” Jordan v.

     DeGeorge, 341 U.S. 223, 231 (1951). An ordinary person with common sense

     should be able to comprehend and comply with a statute that is not

     unconstitutionally vague. See Giovani Carandola, Ltd. v. Fox, 470 F.3d 1074,



                                            43
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 44 of 59 PageID 1332




     1079 (4th Cir. 2006) (“Giovani II”) (citing Broadrick v. Oklahoma, 413 U.S. 601,

     608 (1973)). In First Amendment context, vague laws are especially problematic

     when they operate to inhibit free expression. See Vill. of Hoffman Estates v.

     Flipside, Hoffman Estates, Inc., 455 U.S. 489, 499 (1982); Grayned v. City of

     Rockford, 408 U.S. 104, 108–09 (1972).

           Many courts have held that the word “simulate” in this context is not

     vague. 24 See, e.g., Giovani II, 470 F.3d at 1080–81 (reversing a district court’s


           24   The Fourth Circuit in Giovani II elaborated on this point:

           [T]he dictionary precisely defines “simulate” as a verb meaning “to
           make a pretense of; feign ... [or] to assume or have the appearance
           or characteristics of.” Webster's New Universal Unabridged
           Dictionary 1783 (1996). The Supreme Court and many other courts
           have held that the word ‘simulate’ is sufficiently clear when used in
           similar statutory prohibitions. See, e.g., New York v. Ferber, 458
           U.S. 747, 765, 102 S.Ct. 3348, 73 L.Ed.2d 1113 (1982) (holding that
           a statute defining forbidden content, in part, as “actual or
           simulated sexual intercourse” “sufficiently describes” the
           prohibited material); Miller v. California, 413 U.S. 15, 25, 93 S.Ct.
           2607, 37 L.Ed.2d 419 (1973) (noting that “ultimate sexual acts”
           whether “actual or simulated” constitute a “plain example[ ] of what
           a state statute could define for regulation” as obscene); United
           States v. Adams, 343 F.3d 1024, 1034–36 (9th Cir. 2003) (upholding
           against vagueness challenge a statute prohibiting the possession of
           materials depicting a minor engaged in “sexually explicit conduct,”
           which includes “simulated” acts); Farkas v. Miller, 151 F.3d 900,
           901, 905 (8th Cir. 1998) (upholding against vagueness challenge a
           statute prohibiting “the actual or simulated public performance of
           any sex act” because “[p]ersons of ordinary intelligence would not
           be confused as to the . . . meaning of the term[ ] ‘simulated sex act’”).
           Indeed, [plaintiff] fails to cite, and we have not found, a case in
           which any court has held “simulate” vague in a similar context.


                                              44
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 45 of 59 PageID 1333




     holding that “simulates [sexual acts]” was unconstitutionally vague); see also

     Hamilton v. Roberts, 165 F.3d 27 (Table), No. 97-1696, 1998 WL 639158, at *7

     (6th Cir. Sept. 10, 1998); Imaginary Images, Inc. v. Evans, 593 F. Supp. 2d 848,

     861 (E.D. Va. 2008); Bright Lights, Inc. v. City of Newport, 830 F. Supp. 378,

     388–89 (E.D. Ky. 1993). The Court adopts the reasoning of the Fourth Circuit

     in Giovani II on this point. By their nature, terms like “simulate” and “sexual

     activity” are not perfectly precise, but the law does not require “mathematical

     certainty” from statutory language.     25   See Grayned, 408 U.S. at 110.

     Sections 150.606(e) and 150.606(f) give sufficient opportunity for ordinary

     people to understand what conduct is prohibited.




           We too conclude that in context ‘simulate’ is sufficiently precise to
           notify persons of ordinary intelligence of the conduct prohibited by
           the statute and to prevent the risk of arbitrary or discriminatory
           enforcement. As [defendant] notes, ‘[T]here is a distinct and very
           real difference between a gesture that may, in the abstract,
           symbolize sexual intercourse (such as gyrating one's hips) and an
           act that causes the audience to believe that they are actually
           observing sexual intercourse.’ An act only constitutes simulated
           sexual intercourse or simulated masturbation if it creates the
           realistic impression of an actual sexual act.

     Giovani II, 470 F.3d at 1080 (emphasis in original).

           25 The Code does make an effort to define sexual terms. For example, it
     defines “specified sexual activities” and “simulated display.” See §§ 150.103(o),
     § 150.605(g), 150.605(e).

                                            45
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 46 of 59 PageID 1334




                 ii.   Sections 150.606(e) and 150.606(f) are overbroad to the
                       extent that they apply to other performers.

           Statutory language is overbroad when “lawmakers define the scope of the

     statute to reach both unprotected expression as well as, at least potentially,

     protected speech.” American Booksellers v. Webb, 919 F.2d 1493, 1502 (11th

     Cir. 1990). A statute may not “sweep unnecessarily broadly and thereby invade

     the area of protected freedoms.” NAACP v. Alabama, 337 U.S. 288, 307 (1964).

     In First Amendment cases, there exists a serious concern that overbroad laws

     may lead to a chilling effect on protected expression. Nat’l Endowment for the

     Arts v. Finley, 524 U.S. 569, 580 (1998); Dombrowski v. Pfister, 380 U.S. 479,

     487 (1965). Still, a statute is invalid under the First Amendment “only if it is

     ‘substantially overbroad, that is, its application would be unconstitutional in a

     substantial proportion of cases.’” Ward v. Cty. of Orange, 217 F.3d 1350, 1355

     (11th Cir. 2000) (quoting Agan v. Vaughn, 119 F.3d 1538, 1542 (11th Cir. 1997)).

     “[P]articularly where conduct and not merely speech is involved . . . the

     overbreadth of a statute must not only be real, but substantial as well, judged

     in relation to the statute’s plainly legitimate sweep.” Broadrick, 413 U.S. at 615.

           Relatedly, to determine whether a statute is narrowly tailored, courts

     apply the appropriate level of First Amendment scrutiny. See United States v.

     O’Brien, 391 U.S. 367, 376–77 (1968); Daytona Grand v. City of Daytona Beach,




                                             46
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 47 of 59 PageID 1335




     490 F.3d 860, 885 (11th Cir. 2007); Giovani II, 470 3d at 1081. 26 Here, that is

     the O’Brien test, which is akin to intermediate scrutiny. See Clark v.

     Community for Creative Non-Violence, 468 U.S. 288, 298 (1984) (“[T]he four-

     factor standard of [O’Brien] . . . is little, if any, different from the standard

     applied to time, place, or manner restrictions.”).      27   A statute survives

     intermediate scrutiny under O’Brien if it “furthers an important or substantial

     governmental interest; if the governmental interest is unrelated to the

     suppression of free expression; and if the incidental restriction on the alleged

     First Amendment freedoms is no greater than is essential to the furtherance of

     that interest.” O’Brien, 391 U.S. at 377. The narrow tailoring requirement of

     O’Brien is not the same as a least restrictive means requirement; O’Brien is

     satisfied “so long as the . . . regulation promotes a substantial government

     interest that would be achieved less effectively absent the regulation,” and “the




           26 The Court does not discount that the requirement of narrow tailoring
     and the doctrine of overbreadth are distinct. See Doe I, 909 F.3d at 108–09
     (“Labeling wider-than-necessary tailoring as overbreadth is grammatically
     reasonable but doctrinally conflating. It risks merging O’Brien with the
     different doctrine of overbreadth.”). Narrow tailoring requires that a statute
     comply with the applicable level of scrutiny (here, O’Brien or intermediate
     scrutiny), while overbreadth requires that a statute not sweep unnecessarily
     broadly into constitutionally protected speech and deter people from protected
     expression. Id. The Court addresses both of those issues here.
           27 In Rameses, Inc. v. County of Orange, 481 F. Supp. 2d 1305, 1315–16,
     1319–21 (M.D. Fla. 2007), my colleague, the Honorable John Antoon II, has set
     forth a cogent analysis of the various levels of scrutiny and the O’Brien test.


                                            47
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 48 of 59 PageID 1336




     means chosen are not substantially broader than necessary to achieve the

     government’s interest.” Doe I, 909 F.3d at 111 (quoting Ward, 491 U.S. at 799–

     800). Plaintiffs take issue only with the final requirement of O’Brien; they argue

     that §§ 150.606(e) and 150.606(f) are not narrowly tailored. (Doc. 23 at 27–28).

           There are two distinct lines of cases on this topic: those that view

     “simulate sexual activities” and similar phrases to be overbroad or not narrowly

     tailored, and those that regard such language as constitutionally sufficient.

     Compare, e.g., Schultz, 228 F.3d 831 and Rameses, 481 F. Supp. 2d 1305, with

     Giovani II, 470 F.3d 1074. The Code prohibits simulated sexual activity “with

     any patron, spectator, employee or other person not employed therein” and

     “while touching or being touched by such patron, spectator or other person.” §

     150.606(e) (emphasis added). In Rameses, Judge Antoon concluded that a

     similar statute was overbroad:

           Section 3–129(6) provides that it is unlawful for a worker to
           “[d]isplay or expose any specified anatomical area while simulating
           any specified sexual activity with any other person at the adult
           entertainment         establishment,    including     with    another
           worker.” AEC [Adult Entertainment Code] § 3–129(6). Both the
           Seventh and Ninth Circuit Courts of Appeal have held similar sex
           act ordinances unconstitutional. See Schultz, 228 F.3d at 847
           (Seventh Circuit); R.V.S., L.L.C. v. City of Rockford, 361 F.3d 402,
           414 (7th Cir. 2004); Dream Palace, 384 F.3d at 1017–22 (Ninth
           Circuit); see also Fly Fish, 337 F.3d at 1306–07 (Eleventh
           Circuit) (acknowledging Schultz 's invalidation of an ordinance
           banning certain movements and gestures by an adult
           entertainer). But see Giovani Carandola, 470 F.3d 1074 (4th Cir.
           2006). . . . . [A]n ordinance that restricts certain dance movements
           and gestures above and beyond prohibiting overt sex acts, is


                                            48
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 49 of 59 PageID 1337




           unconstitutional under O'Brien because the restriction exceeds
           what is essential to further the government's legitimate interest in
           curbing unwanted secondary effects associated with nude dancing.

           The County contends, however, that the [Adult Entertainment
           Code]'s “simulation” proscription contains two limiting qualifiers,
           which distinguish it from the ordinances stricken in Schultz,
           Score[v. City of Shoreline, 319 F. Supp. 2d 1224 (W.D. Wash. 2004)],
           and Dream Palace. First, the ordinance only forbids simulation of
           sex acts with another person; it does not forbid solo simulation.
           [Adult Entertainment Code] § 3–129(6). Second, workers are only
           prohibited from simulating [specified sexual activity] while
           simultaneously displaying or exposing a specified anatomical
           area. Id. However, neither qualification lessens the provision's
           unconstitutional restriction on protected expressive conduct. . . .

           The “other person” requirement is not a remedy for this otherwise
           unconstitutional statute. It is certainly conceivable that two adult
           performers might convey a message that is different, but
           nonetheless protected, from the message portrayed by a solo
           dancer. The activities that the dancers may permissibly engage in
           are already constrained by the [Adult Entertainment Code]'s
           remaining provisions, including the other definitions of actual
           [specified sexual activity]. The County has offered no justification
           for why a single dancer may not be prevented from engaging in non-
           obscene simulated sexual activities during a performance but why
           two performers may be so prevented. The Court was unable to
           locate authority holding that touching between two dancers can be
           constitutionally proscribed, but the district court in Threesome
           Entertainment v. Strittmather suggested that such a prohibition
           would be unconstitutional. 4 F. Supp.2d 710, 723 n. 8 (N.D. Ohio
           1998) (“It is less clear whether a prohibition of non-overtly sexual
           touching between two dancers while performing, even if it included
           a scienter requirement, would also be constitutional; the Court has
           been unable to locate any case law addressing this specific question,
           which may implicate the suppression of protected expression.”) The
           “other person” requirement does not save the ordinance.

     481 F. Supp. 2d at 1322–23.




                                            49
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 50 of 59 PageID 1338




           Here, the City argues that “[t]he Code does not . . . limit a performer’s

     erotic or sensual expression that is presented without direct physical

     interaction with another individual,” citing to § 150.420, 150.606(f), and

     151.410(b)–(f). “Accordingly,” the City continues, “performers can still engage

     in a broad swath of erotic, sensual, and sexually provocative protected

     expression, including simulated sexual activity and fondling, so long as it is not

     with another person.” (Doc. 25 at 25). But as in Rameses, the City gives no

     reason why two or more performers expressing an erotic message together

     carries less First Amendment protection than performers expressing that

     message on their own. The Code’s prohibition reaches and curtails the protected

     expression that occurs when performers dance together. Thus, the Code sweeps

     too broadly. The Court adopts the reasoning of Judge Antoon in Rameses and

     finds §§ 150.606(e) and 150.606(f) overbroad as they apply to other performers.

     Sections 150.606(e) and 150.606(f) are not overbroad, however, as they pertain

     to the prohibition of simulated sexual activity with patrons, spectators, and

     those employed at adult entertainment establishments who are not performers;

     that prohibition does not reach protected expression in the same manner as a

     prohibition on performers expressing an erotic message together. If the

     prohibition against simulated sexual activity, as applied to performers, is

     removed, the Ordinance is not overbroad.




                                            50
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 51 of 59 PageID 1339




           In addition to overbreadth, the Court must examine the related issue of

     whether §§ 150.606(e) and 150.606(f) are narrowly tailored. The City argues

     that its attempt to minimize negative secondary effects of adult entertainment

     establishments would be less effective without §§ 150.606(e) and 150.606(f).

     (Doc. 25 at 25). The Code states that negative secondary effects of adult

     entertainment establishments may include “prostitution, . . . solicitation for

     prostitution, lewd and lascivious behavior, [and] exposing minors to harmful

     materials.” § 150.101(d). The City claims that “by limiting a performer from

     engaging in simulated sexual activity with another, the Code more effectively

     furthers its goal of diminishing the harms of prostitution, solicitation, and lewd

     and lascivious behavior.” (Doc. 25 at 26). Certainly, eliminating simulated

     sexual activity between performers and patrons inside adult entertainment

     establishments minimizes the harmful secondary effects of such activity.

     However, the same is not necessarily true for eliminating simulated sexual

     activity between performers themselves. While the restrictions in §§150.606(e)

     and 150.606(f) may prevent problems like prostitution and human trafficking

     by eliminating simulated sexual activity with others at adult entertainment

     establishments, they need not forbid performers’ erotic or sensual expression

     with other performers to accomplish that goal. That prohibition is substantially

     broader than necessary to achieve the government’s interest in targeting the

     negative secondary effects of adult entertainment establishments.


                                            51
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 52 of 59 PageID 1340




           Sections 150.606(e) and 150.606(f) are unconstitutionally overbroad and

     not narrowly tailored insofar as they apply to performers simulating sexual

     activity with other performers. Otherwise, they are constitutional. The Court

     grants in part and denies in part permanent injunctive relief as to Count VIII.

           C.    Count XI – Constitutionality of “Owner,” “Operator,” and

                 “Manager”

           Plaintiffs claim that Chapters 150 and 151 of the Jacksonville Code

     “make careless use of the undefined terms ‘owner,’ ‘operator,’ and ‘manager’ to

     identify individuals who are directly or vicariously liable for the operation of

     gentlemen’s clubs and are subject to the criminal and civil penalties specified

     in the Code.” (Doc. 23 at 30); see §§ 150.214(b), 151. 214(b), 150.418, 150.419.

     Plaintiffs assert that these terms are “loose” and might create a “chilling effect”

     on speech if employees cannot tell when they may be held liable. Id. The City

     retorts with Meriam-Webster definitions of each term and says that the Code

     uses the words in accord with their commonly understood meanings.

           The Court agrees with the City. “The terms indicate an intent to hold

     accountable those who control, direct, or otherwise exercise dominion in

     running nude or bikini clubs, regardless of how a specific club may title such

     individuals.” (Doc. 25 at 29–30) (citing §§ 150.103(b), 150.208, 150.217,

     150.224(k), 150.401, 150.418–419, 150.501, 150.606(d), (g), 151.208(c)–(d),

     151.214(k), 151.408–09, 151.502). See also §§ 150.510(a), 151.507(a),


                                             52
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 53 of 59 PageID 1341




     150.509(b), 151.506(b). Plaintiffs point neither to case law in which these terms

     have been deemed unconstitutionally vague, nor to any actual instances of

     confusion regarding liability. (Doc. 23 at 30–31). There is no expectation of

     “mathematical certainty from [statutory] language.” Pine v. City of West Palm

     Beach, 762 F.3d 1262, 1275 (11th Cir. 2014) (quoting Grayned, 408 U.S. at 110).

     The Court denies relief to Plaintiffs as to Count XI.

     IV.   SEVERABILITY

           The Court must determine whether the invalid portions of the Ordinance

     are severable from the rest of the Ordinance. “Severability is a judicially created

     doctrine which recognizes a court's obligation to uphold the constitutionality of

     legislative enactments where it is possible to remove the unconstitutional

     portions.” Florida Dept. of State v. Mangat, 43 So. 3d 642, 649 (Fla.

     2010) (citing Ray v. Mortham, 742 So.2d 1276, 1280 (Fla. 1999)).

           Severability is a question of state law. Wollschlaeger v. Governor, 848

     F.3d 1293, 1317 (11th Cir. 2017). The “key determination is whether the overall

     legislative intent is still accomplished without the invalid provisions;” courts

     adhere to the express intent of the legislature regarding severability whenever

     possible. State v. Catalano, 104 So. 3d 1069, 1080–81 (Fla. 2012); Lawnwood

     Med. Ctr., Inc. v. Seeger, 990 So. 2d 503, 518 (Fla. 2008). 28


           28  The Florida Supreme Court in Catalano explained Florida’s
     severability doctrine:

                                             53
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 54 of 59 PageID 1342




           Ordinance 2020-74-E was enacted “to reduce or prevent human and sex

     trafficking” by “regulating certain businesses and occupations.” (Doc. 1-1 at 1).

     The entirety of §§ 150.224(a)–(n) and 151.214(a)–(n) pertain to “performer work

     identification cards,” i.e., the licensing scheme that the Court has deemed

     unconstitutional, and must be removed from the Ordinance. But those sections

     are only one portion of the Ordinance. Other provisions may stand alone and

     still serve to combat human trafficking. Similarly, §§ 150.212(b) and 151.208(e),

     which pertain to suspension and revocation of business licenses, are

     unconstitutional, but they may be severed from the remainder of the Ordinance.

     Retaining constitutional portions of the Ordinance respects the City’s express

     intention as provided in the Ordinance: “The provisions of this Ordinance are

     intended to be severable, and if any provision is declared invalid or




           [Severability] is derived from the respect of the judiciary for the
           separation of powers, and is designed to show great deference to
           the legislative prerogative to enact laws. The portion of a statute
           that is declared unconstitutional will be severed if: (1) the
           unconstitutional provisions can be separated from the remaining
           valid provisions, (2) the legislative purpose expressed in the valid
           provisions can be accomplished independently of those which are
           void, (3) the good and the bad features are not so inseparable in
           substance that it can be said that the Legislature would have
           passed the one without the other, and (4) an act complete in itself
           remains after the invalid provisions are stricken.

     Catalano, 104 So. 3d at 1080 (quotations and citations omitted).



                                            54
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 55 of 59 PageID 1343




     unenforceable by a court of competent jurisdiction, such provision shall be

     severed and the remainder shall continue in full force and effect with the

     Ordinance being deemed amended to the least degree legally permissible.” (Doc.

     1-1 at 5).

           Thus, §§ 150.224(a)–(n), 151.214(a)–(n), 150.212(b), and 151.208(e)

     should be severed from the remainder of the Ordinance and the larger

     Jacksonville Municipal Code, of which the Ordinance is a part. The City may

     also amend §§ 150.606(e) and 150.606(f) to conform to the Court’s ruling as to

     Count VIII.

     V.    PERMANENT INJUNCTION

           A permanent injunction requires Plaintiffs to show: (1) actual success on

     the merits of the claims asserted in the Complaint; (2) that irreparable harm

     will result without injunctive relief; (3) that the balance of equities tips in their

     favor; and (4) that an injunction serves the public interest. KH Outdoor, 458

     F.3d at 1268. With the exception of showing actual success on the merits instead

     of likelihood of success, the elements for a permanent injunction mirror those

     for a preliminary injunction. Id.

           Plaintiffs have succeeded on certain of their challenges to the Ordinance.

     “The loss of First Amendment freedoms, for even minimal periods of time,

     unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347,

     373 (1976); see also Deerfield Med. Ctr. v. City of Deerfield Beach, 661 F.2d 328,


                                              55
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 56 of 59 PageID 1344




     338 (5th Cir. 1981) (“It is well settled that the loss of First Amendment freedoms

     for even minimal periods of time constitutes irreparable injury justifying the

     grant of a preliminary injunction.”). Here, portions of the City’s Ordinance

     infringe upon First Amendment expression, and irreparable harm is therefore

     presumed.

           Further, injury to Plaintiffs outweighs any harm brought upon the City

     by the issuance of the injunction. The City may regulate adult entertainment

     establishments, but it must do so in a constitutional manner. When an

     ordinance violates the First Amendment, enjoining the ordinance advances the

     public’s interest in freedom of speech. FF Cosmetics FL, Inc. v. City of Miami

     Beach, 866 F.3d 1290, 1298 (11th Cir. 2017); see also Pac. Frontier v. Pleasant

     Grove City, 414 F.3d 1221, 1237 (10th Cir. 2005) (“Vindicating First

     Amendment freedoms is clearly in the public interest.”); Baumann v. City of

     Cumming, No. 2:07-CV-0095-WCO, 2007 WL 9710767, at *7 (N.D. Ga. Nov. 2,

     2007) (“[T]he temporary infringement of First Amendment rights constitutes a

     serious and substantial injury, and the city has no legitimate interest in

     enforcing an unconstitutional ordinance.”). Ultimately, the public interest is

     best served when the courts maintain First Amendment freedoms and decline

     to enforce unconstitutional ordinances. See, e.g., Howard v. City of Jacksonville,

     109 F. Supp. 2d 1360, 1365 (M.D. Fla. 2000). Plaintiffs have met the




                                            56
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 57 of 59 PageID 1345




     requirements for a permanent injunction as to the portions of the Code declared

     unconstitutional or unlawful herein.

     VI.   CONCLUSION

           Accordingly, it is hereby

           ORDERED:

           1.    As stated herein, permanent injunctive relief will be GRANTED as

     to Counts I, III, and XIII; relief will be DENIED as to Counts XI and XIV;

     relief will be GRANTED in part, DENIED in part, and DEFERRED in part

     as to Count II; relief will be GRANTED in part and DENIED in part as to

     Count VIII; and the Court DEFERS ruling on Counts IV, V, VI, and VII.

           2.    Sections 150.224 and 151.214 (the performer licensing provisions)

     of Ordinance 2020-74-E of the Jacksonville Municipal Code are found to be

     facially unconstitutional under the First and Fourteenth Amendments. The

     City of Jacksonville will be permanently ENJOINED from enforcing §§ 150.224

     and 151.214 of Ordinance 2020-74-E of the Jacksonville Municipal Code.

           3.    Sections 150.212(b) and 151.208(e) of Ordinance 2020-74-E of the

     Jacksonville Municipal Code are facially invalid under Article V § 2(a) of the

     Florida Constitution. The City of Jacksonville will be permanently ENJOINED

     from enforcing §§ 150.212(b) and 151.208(e) of Ordinance 2020-74-E of the

     Jacksonville Municipal Code.




                                            57
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 58 of 59 PageID 1346




           4.    Sections 150.606(e) and 150.606(f) of Ordinance 2020-74-E of the

     Jacksonville Municipal Code are found to be facially unconstitutional in part

     under the First and Fourteenth Amendments. The City of Jacksonville will be

     permanently ENJOINED from enforcing §§ 150.606(e) and 150.606(f) of the

     Jacksonville Municipal Code to the extent stated herein. 29

           5.    A Final Judgment and Permanent Injunction capturing these

     rulings will be entered at the conclusion of the case.

           6.    No later than April 1, 2021, Plaintiffs shall file an additional brief

     of no more than twenty-five (25) pages addressing the Counts deferred herein.

     No later than April 30, 2021, Defendants shall file a response brief of no more

     than twenty-five (25) pages. No later than May 14, 2021, the parties shall

     jointly submit a case management plan as to the issues to be addressed at the

     reconvened trial, including a description of the necessary pretrial preparations

     and a proposed timeline.




           29  Some issues raised in Plaintiffs’ Motion for Preliminary Injunction
     (Doc. 2) have been superseded by the Parties’ Joint Stipulation and Response
     to Expedited Scheduling Order (Doc. 21). Those issues are decided here based
     on trial briefings and the corresponding trial. (Docs. 23, 25, 28, 29, 37). To the
     extent that issues in the Motion for Preliminary Injunction remain undecided,
     the parties have agreed that the remaining counts of the Complaint (Doc. 1) will
     proceed in normal course. Thus, Plaintiffs’ Motion for Preliminary Injunction
     (Doc. 2) is moot.


                                            58
Case 3:20-cv-00303-TJC-MCR Document 39 Filed 03/01/21 Page 59 of 59 PageID 1347




             DONE AND ORDERED in Jacksonville, Florida the 1st day of March,

     2021.




     tnm
     Copies:

     Counsel of record




                                          59
